Case 1:19-cv-00715-LO-IDD Document 138 Filed 12/06/19 Page 1 of 2 PageID# 1139




                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division


JUUL LABS, INC.,

                      Plaintiff,

v.                                                        Civil Action No. 1:19-cv-00715-LO-IDD


THE UNINCORPORATED ASSOCIATIONS
IDENTIFIED IN SCHEDULE A,

                      Defendants.



                     NOTICE OF DISMISSAL WITHOUT PREJUDICE
                           AS TO CERTAIN DEFENDANTS

       Pursuant to Rule 4(m) of the Federal Rules of Civil Procedure, Plaintiff Juul Labs, Inc.

(“Plaintiff”) hereby dismisses this action without prejudice against the following Defendants:

No.    Defendant Name        Seller ID/Defendant Store                 Defendant Email
                                                                 danielwhite2484@msn.com
 6    Daniel White                   reenpate-10                      leer25@yahoo.com
                                                                  reenapatel548@yahoo.com
                                                                    jockgadjo@gmail.com
 19   Greg Wilson                    grwilson_44
                                                                 Grwilson889_1@gmail.com
 44   Robert Rule                    ruleimports               store@botanicalboulevard.com
                                                               washington.uribe@outlook.com
 48   Jacob Coleman                   stealt_80
                                                                 jlcoleman562@outlook.com
                                                                   ale_piedra1@gmail.com
 50   Alejandro Piedra              alejandrpiedr1
                                                                  ale_piedra1@hotmail.com
 61   Zahey Sameeh                    limeri-26                  zahi.darawsheh@gmail.com
 65   Bobby Taylor                  aggence9802                    aggence980@gmail.com
 66   Carol Prine                      capr-99                   carolprine2015@gmail.com
 71   Kengate Leen                    bigd9006                       shu824334@yeah.net

       This dismissal only pertains to the Defendants listed and does not constitute a dismissal

of all Defendants.
Case 1:19-cv-00715-LO-IDD Document 138 Filed 12/06/19 Page 2 of 2 PageID# 1140




Date: December 6, 2019                /s/ Monica Riva Talley
                                     Monica Riva Talley (VSB No. 41840)
                                     Byron Pickard (VSB No. 47286)
                                     Dennies Varughese, Pharm.D. (pro hac vice)
                                     Nirav N. Desai (VSB. No. 72887)
                                     Nicholas J. Nowak (pro hac vice)
                                     Daniel S. Block (pro hac vice)
                                     STERNE KESSLER GOLDSTEIN & FOX, PLLC
                                     1100 New York Ave., N.W., Suite 600
                                     Washington, DC 20005-3934
                                     Telephone No.: (202) 371-2600
                                     Facsimile No.: (202) 371-2540
                                     mtalley@sternekessler.com
                                     bpickard@sternekessler.com
                                     dvarughe@sternekessler.com
                                     ndesai@sternekessler.com
                                     nnowak@sternekessler.com
                                     dblock@sternekessler.com

                                    Attorneys for Plaintiff




                                      2
